    Case 2:17-cv-02893-GGG-DMD Document 105-1 Filed 12/23/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

 SIMON FINGER, M.D.                              :
                                                 :
 VERSUS                                          :   CIVIL ACTION
                                                 :
 HARRY R. JACOBSON, M.D., DOUGLAS                :   NO. 17-CV-02893-GGG-DMD
                                                 :
 L. KOPPANG, JR., STEVEN T. JOHNSON,             :   SECTION: “T”(3)
 MEDCARE INVESTMENT                              :
 CORPORATION, AND                                :
 CARDIOVASCULAR CARE GROUP, INC.


                                          ORDER

       Considering the Ex Parte Motion for Expedited Consideration of Defendants’ Motion to

Strike and Motion in Limine filed by Defendants, Harry R. Jacobson, M.D., Douglas L. Koppang,

Jr., Steven T. Johnson, MedCare Investment Fund V, L.P., and Cardiovascular Care Group, Inc.:

       IT IS ORDERED that the Motion is hereby GRANTED.



       New Orleans, Louisiana, this ____ day of ____________________, 2019.



                                           _____________________________________
                                           JUDGE GREG G. GUIDRY
